12/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0545



                                 No. DA 19-0545


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RANDY CHRISTOPHER ARCHIBALD SR.,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 29, 2021, within which to prepare, serve, and file its

response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 23 2020